Citation Nr: 1400437	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on San Diego, California.

In May 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) to present testimony in support of his claims.

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

During the Veteran's May 2013 hearing, he indicated he had a June 2013 appointment to test his prostate-specific antigen (PSA).  He was given the opportunity to submit copies of records of that appointment, but did not.  Regardless, VA has a duty to obtain potentially relevant Federal records prior to rendering a decision.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, these records should be obtained on remand.

In addition, numerous VA treatment were associated with the claims folder subsequent to the issuance of the most recent supplemental statement of the case in April 2013.  Accordingly, an additional supplemental statement of the case is required.

Finally, review of the claims folder reveals that the Veteran applied for disability benefits from the Social Security Administration (SSA) in approximately 1998.  His SSA records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2013 to the present.  Ask the Veteran if he has received any other treatment for his prostate or hearing loss, and make arrangements to obtain any relevant records not already in evidence.

2.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran, to include in 1998, and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  After completion of the above, and after undertaking any other development it deems necessary, including the scheduling of a VA examination should the evidence so require, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




